Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recites the limitation "the projection-shaped land portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear about whether this limitation should apply to both the at least one projection-shaped land portion in the center and intermediate regions or just one of them. For examination purposes, the recitation will be interpreted as the recitation reciting ‘at least one of the projection-shaped land portions’.
The term “narrow groove” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “narrow groove” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 15-17 and 19-20 are also indefinite for depending on an indefinite base in claim 14 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1).
Regarding claim 1, Miyake teaches a pneumatic tire (Para. [0041]) comprising at least one carcass layer (Fig. 1, Ref. Num. 8), a belt layer disposed outward (Fig. 1, Ref. Num. 10) in a tire radial direction of a portion of the carcass layer located in a tread portion, and a tread rubber layer (Fig. 1, Ref. Num. 2) disposed outward, in the tire radial direction, of the belt layer in the tread portion, the tread portion being provided with a main groove extending in a tire circumferential direction (Fig. 1, Ref. Num. 41a, 41b, 41c, 41d), and a plurality of land portions defined by the main groove (Fig. 1, land portions in between the main grooves). Miyake also teaches that in the tread portion, assuming that a center region is a region where a center land portion (Fig. 1, Land portions adjacent to the tire equatorial plane) included in the land portions and corresponding to the land portion closest to a tire equatorial plane (Fig. 1, Ref. Num. Ce) is located, shoulder regions are each a region between the shoulder main groove (Fig. 1, Ref. Num. 41d) and an end portion of the belt layer in the tire lateral direction, and intermediate regions (land portions in between the center and shoulder regions) are each a region between the center region and a corresponding one of the shoulder regions. Miyake does not teach explicitly that the shoulder regions; however, based on there being four land portions on each half of the tire to make each land portion be less than 25% of the half tread width and the fact that the belts don’t extend to the end of the shoulder land portion, It would have been obvious to one of ordinary skill in the art before the effective filing date to have the shoulder region begin at around 85% of the width of the belt layer in the tire lateral direction.
Miyake also teaches that a relationship between a tire average thickness Gc (Fig. 1, Ref. Num. Tce) in the center region and a tire average thickness Gsh in the shoulder regions (Fig. 1, Ref. Num. Tsh) have a relationship of 1.05Tsh ≤ Tce ≤ 1.35Tsh (Para. [0047]), which is the same range required by the claims. Finally, Miyake teaches that the intermediate region will have a thickness equal to or in between the center and shoulder regions which will satisfy the relationship Gc ≥ Gm > Gsh.
Regarding claim 2, Miyake teaches that a relationship between an average thickness Tc (Fig. 7B, Ref. Num. TBce) of the tread rubber layer located outward, in the tire radial direction, from the belt layer in the center region (Fig. 7B, Ref. Num. 10), and 3Art Unit:Examiner:Serial No.:Docket No.: 3138-918.PCT.USan average thickness Tsh (Fig. 1, Ref. Num. TBsh) of the tread rubber layer located outward, in the tire radial direction, from the belt layer in the shoulder regions has a relationship of 1.1 ≤ TBce/TBsh ≤ 1.6 (Para. [0129]) and that the thickness of the center, intermediate, and shoulder regions satisfies the relationship Tc ≥ Tm > Ts. Miyake does not expressly disclose a value of 1.2 ≤ (Tc/Tsh) ≤ 1.9; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship within the claimed range since Miyake discloses the relationship as 1.1 ≤ TBce/TBsh ≤ 1.6 (Para. [0129])), said range overlapping the claimed range.
Regarding claims 3 and 12, Miyake teaches that the only void present in each region of the tire are the main grooves, which are all the same depth and width (Fig. 1). Therefore, both the center and the shoulder region have the same void ratio. When the void ratio is the same, the actual tread rubber thickness should be the same as the average tread rubber thickness, therefore, the actual rubber thickness of the tread rubber will have a ratio of 1.1 ≤ TBce (Vc)/TBsh (Vsh) ≤ 1.6 (Para. [0129]). Miyake does not expressly disclose a value of 1.6 ≤ Vc/Vsh ≤ 2.5; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship within the claimed range since Miyake discloses the relationship as 1.1 ≤ TBce (Vc)/TBsh (Vsh) ≤ 1.6 (Para. [0129]), said range overlapping the claimed range.
	Regarding claim 11, Miyake teaches that a belt reinforcing layer (Fig. 1, Ref. Num. 12, 13 14, 15) is disposed outward of the belt layer (Fig. 1, Ref. Num. 11) in the tire radial direction and a larger number of pieces of the belt reinforcing layer are layered at a position of the center region than at positions other than the positions of the center region (Fig, 1, all of the reinforcing layers are present in the center region, however there are points in the shoulder region where less of them are present.
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) as applied to claims 1 and 12 above, and further in view of Suga (US 2017/0210174 A1).
Regarding claims 4 and 13, Miyake does not teach that at least one land portion in the center and intermediate region is formed as a projection-shaped land portion.
In an analogous art, Suga teaches that at least one of the land portions located in the center regions and the intermediate regions is formed as a projections shaped land portion (Fig, 2, Ref. Num. R1, R3) where the thickness of the land portion at an end portions is smaller than the thickness at the central portion (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Suga in order to form at least one of the land portions in the center and intermediate regions as a projections shaped land portion. This modification will allow the ground contact pressure of the land portions to be the same at center position as the end positions (Suga, Para. [0033]).
Regarding claims 5 and 14, Miyake does not teach the relationship of RR/TR for the at least one projection-shaped land portion.
In an analogous art, Suga teaches that for the at least one projection-shaped land portion a relationship between a radius of curvature RR (Fig. 1, Ref. Num. R1) of the arc and a radius of curvature TR (Fig. 1, Ref. Num. R0) of an arc forming a tread profile is within a range of 0.3 ≤ R1/R0 ≤ 0.4, which is within the range required by the claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Suga to have the relationship RR/TR for the at least one projection-shaped land portion to be between 0.3 and 0.4. This modification will allow the protrusion to achieve sufficient enhancement of the contact with the ground (Suga; Para. [0048]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) as applied to claim 1 above, and further in view of Chambriard et al. (US 2011/0214788).
Regarding claim 6, Miyake does not teach that the belt layer bulges inward in the tire radial direction under at least one of the land portions located in the center and the intermediate regions.
In an analogous art, Chambriard teaches a tire where the plurality of belt layers bulges inward in the tire radial direction (Fig. 1, Ref. Num. C2) across at least half of the belt width. That would make the bulging occur in both the central region and the intermediate region.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Chambriard to have the belt layers bulge inward in the tire radial direction. This modification will help even out tread life of the tire (Chambriard; Para. [0054]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) as applied to claim 1 above, and further in view of Yamaguchi (US 2015/0251496 A1).
Regarding claim 7, Miyake doesn’t teach the relationship between the rubber thickness between the belt layer and the groove bottom and the thickness of the tread rubber outwards from the belt layer.
In an analogous art, Yamaguchi teaches a heavy-duty tire with the same number of land area. Yamaguchi teaches that the relationship between the groove depth (Fig. 2, Ref. Num. Dcc) and the under-groove gauge (Fig. 2, Ref. Num. UDcc) is 0.15 ≤ UDcc/Dcc. When using a value of 1 for Dcc and .15 for UDcc, the relationship between the under-groove gauge (Tg) and the thickness of the tread rubber (Tc) is 0.13 ≤ Tg/Tc. Yamaguchi does not expressly disclose a value of 0.12 ≤ Tg/Tc ≤ 0.4; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship within the claimed range since Yamaguchi discloses the relationship as greater than or equal to 0.13, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Yamaguchi in order to have the relationship between UDcc and Dcc be greater than or equal to 0.15. This modification will help assure that no shoulder wear remains on the used tire (Yamaguchi; Para. [0126]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) as applied to claim 1 above, and further in view of Roder et al. (US 2006/0231181 A1).
Regarding claim 8, Miyake does not teach the modulus of the tread rubber.
In an analogous art, Roder teaches that the tread cap rubber layer is made out of a rubber composition of 60-80 phr S-SBR, 20-40 phr polyisoprene, 60-90 phr carbon black, and 10-20 phr silica (Tread Cap, Para. [0026] table) which will give the rubber a modulus at 300% elongation of 9-11 mpa (Trad Cap, Para. [0028] table). Roder does not expressly disclose a value of 10-16 mpa; however, it would have been obvious to a person of ordinary skill in the art to configure the modulus at 300% elongation within the claimed range since Roder discloses the modulus at 300% elongation as between 9-11 mpa, said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Roder to form the cap tread rubber out of a rubber composition of 60-80 phr S-SBR, 20-40 phr polyisoprene, 60-90 phr carbon black, and 10-20 phr silica. This modification will have good integrity of the cap (Roder; Para. [0025]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) as applied to claim 1 above, and further in view of Kato (US 2017/0203614 A1).
Regarding claim 9, Miyake does not teach that the shoulder region includes a circumferential narrow groove.
In an analogous art, Kato teaches that the shoulder region includes a plurality of narrow grooves (Fig. 1, Ref. Num. 72, 73, 74) including a circumferential narrow groove (Fig. 1, Ref. Num. 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Kato in order to form a plurality of circumferential grooves in the shoulder land area. This modification will help ensure edge components and gripping performance (Kato; Para. [0051]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) as applied to claim 1 above, and further in view of Ogawa (JP 2007-237799 A, with English Machine Translation).
Regarding claim 10, Miyake does not teach that a portion of the carcass bulges inward in the shoulder region of the tire in an internal-pressure uninflated state.
In an analogous art, Ogawa teaches that when a tire is uninflated (Para. [0025]) the carcass (Fig. 1, Ref. Num. 3), the carcass has a wavy shape which include a portion that bulges inward (Fig. 1, Ref. Num. 32) in the shoulder region of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake with Ogawa to form the tire with a carcass that has a wavy shape and includes a bulging inward section in the shoulder of the tire. This modification will help maintain the shape of the shoulder when the tire is inflated and prevent cracks from forming in the grooves (Ogawa; Para. [0029]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) in view of Suga (US 2017/0210174 A1) as applied to claim 14 above, and further in view of Chambriard et al. (US 2011/0214788).
Regarding claim 6, Miyake in view of Suga does not teach that the belt layer bulges inward in the tire radial direction under at least one of the land portions located in the center and the intermediate regions.
In an analogous art, Chambriard teaches a tire where the plurality of belt layers bulges inward in the tire radial direction (Fig. 1, Ref. Num. C2) across at least half of the belt width. That would make the bulging occur in both the central region and the intermediate region.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake and Suga with Chambriard to have the belt layers bulge inward in the tire radial direction. This modification will help even out tread life of the tire (Chambriard; Para. [0054]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) in view of Suga (US 2017/0210174 A1) and Chambriard et al. (US 2011/0214788) as applied to claim 15 above, and further in view of Yamaguchi (US 2015/0251496 A1).
Regarding claim 16, Miyake in view of Suga and Chambriard doesn’t teach the relationship between the rubber thickness between the belt layer and the groove bottom and the thickness of the tread rubber outwards from the belt layer.
In an analogous art, Yamaguchi teaches a heavy-duty tire with the same number of land area. Yamaguchi teaches that the relationship between the groove depth (Fig. 2, Ref. Num. Dcc) and the under-groove gauge (Fig. 2, Ref. Num. UDcc) is 0.15 ≤ UDcc/Dcc. When using a value of 1 for Dcc and .15 for UDcc, the relationship between the under-groove gauge (Tg) and the thickness of the tread rubber (Tc) is 0.13 ≤ Tg/Tc. Yamaguchi does not expressly disclose a value of 0.12 ≤ Tg/Tc ≤ 0.4; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship within the claimed range since Yamaguchi discloses the relationship as greater than or equal to 0.13, said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake, Suga, and Chambriard with Yamaguchi in order to have the relationship between UDcc and Dcc be greater than or equal to 0.15. This modification will help assure that no shoulder wear remains on the used tire (Yamaguchi; Para. [0126]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) in view of Suga (US 2017/0210174 A1), Chambriard et al. (US 2011/0214788), and Yamaguchi (US 2015/0251496 A1) as applied to claim 16 above, and further in view of Roder et al. (US 2006/0231181 A1).
Regarding claim 17, Miyake in view of Suga, Chambriard, and Yamaguchi does not teach the modulus of the tread rubber.
In an analogous art, Roder teaches that the tread cap rubber layer is made out of a rubber composition of 60-80 phr S-SBR, 20-40 phr polyisoprene, 60-90 phr carbon black, and 10-20 phr silica (Tread Cap, Para. [0026] table) which will give the rubber a modulus at 300% elongation of 9-11 mpa (Trad Cap, Para. [0028] table). Roder does not expressly disclose a value of 10-16 mpa; however, it would have been obvious to a person of ordinary skill in the art to configure the modulus at 300% elongation within the claimed range since Roder discloses the modulus at 300% elongation as between 9-11 mpa, said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake, Suga, Chambriard, and Yamaguchi with Roder to form the cap tread rubber out of a rubber composition of 60-80 phr S-SBR, 20-40 phr polyisoprene, 60-90 phr carbon black, and 10-20 phr silica. This modification will have good integrity of the cap (Roder; Para. [0025]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) in view of Suga (US 2017/0210174 A1), Chambriard et al. (US 2011/0214788), Yamaguchi (US 2015/0251496 A1), and Roder et al. (US 2006/0231181 A1) as applied to claim 17 above, and further in view of Kato (US 2017/0203614 A1).
Regarding claim 18, Miyake in view of Suga, Chambriard, Yamaguchi, and Roder does not teach that the shoulder region includes a circumferential narrow groove.
In an analogous art, Kato teaches that the shoulder region includes a plurality of narrow grooves (Fig. 1, Ref. Num. 72, 73, 74) including a circumferential narrow groove (Fig. 1, Ref. Num. 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake, Suga, Chambriard, Yamaguchi, and Roder with Kato in order to form a plurality of circumferential grooves in the shoulder land area. This modification will help ensure edge components and gripping performance (Kato; Para. [0051]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0028782 A1) in view of Suga (US 2017/0210174 A1), Chambriard et al. (US 2011/0214788), Yamaguchi (US 2015/0251496 A1), Roder et al. (US 2006/0231181 A1), and Kato (US 2017/0203614 A1) as applied to claim 18 above, and further in view of Ogawa (JP 2007-237799 A).
Regarding claim 19, Miyake in view of Suga, Chambriard, Yamaguchi, Roder, and Kato does not teach that a portion of the carcass bulges inward in the shoulder region of the tire in an internal-pressure uninflated state.
In an analogous art, Ogawa teaches that when a tire is uninflated (Para. [0025]) the carcass (Fig. 1, Ref. Num. 3), the carcass has a wavy shape which include a portion that bulges inward (Fig. 1, Ref. Num. 32) in the shoulder region of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Miyake, Suga, Chambriard, Yamaguchi, Roder, and Kato with Ogawa to form the tire with a carcass that has a wavy shape and includes a bulging inward section in the shoulder of the tire. This modification will help maintain the shape of the shoulder when the tire is inflated and prevent cracks from forming in the grooves (Ogawa; Para. [0029]).
Regarding claim 20, Miyake teaches that a belt reinforcing layer (Fig. 1, Ref. Num. 12, 13 14, 15) is disposed outward of the belt layer (Fig. 1, Ref. Num. 11) in the tire radial direction and a larger number of pieces of the belt reinforcing layer are layered at a position of the center region than at positions other than the positions of the center region (Fig, 1, all of the reinforcing layers are present in the center region, however there are points in the shoulder region where less of them are present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749